Citation Nr: 0434268	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left pelvis, currently evaluated as 30 
percent disabling.

Entitlement to an initial rating greater than 10 percent for 
post-traumatic arthritis with deformity of the pelvis and 
radiation to the left lower extremity.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran had active duty from September 1977 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge in September 2004 at the St. Louis, 
Missouri VARO. A transcript of that hearing is of record.



FINDINGS OF FACT

1.  Residuals of fractures of the left pelvis include 
weakness, stiffness, and a feeling of instability of the left 
hip, parathesia of the left posterior thigh, a need for a 
cane for ambulation, limitation of motion of the left hip 
with pain at the extremes of motion, an antalgic gait, 
burning left anterior pelvic and left hip pain which radiates 
to the groin and the left lower extremity, and a need for 
pain medication on a regular basis.  

2.  There is post-traumatic arthritis of the left hip with 
deformity of the pelvis and radiation of the pain to the left 
lower extremity.


CONCLUSIONS OF LAW

1. A rating of 60 percent for residuals of a fracture of the 
left pelvis is warranted. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5055 (2004).

2.  An initial rating greater than 10 percent for post-
traumatic arthritis with deformity of the pelvis and 
radiation to the left lower extremity is not warranted. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Code 5010-
5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in 
January 2004, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The January 2004 letter in effect 
also advised the veteran to provide any additional evidence 
to support his claim.  In addition, the statement of the case 
and supplemental statement of the case furnished to the 
veteran and the personal hearing he attended in September 
2004 advised him of the opportunity to submit any evidence at 
his disposal to support his claim.  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The January 2004 letter also 
advised the veteran to let VA know if there was "any 
additional evidence or information" that he thought would 
help support his claim. In addition, the personal hearing he 
attended in September 2004 advised him of the opportunity to 
submit any evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in May 2003. Notice fully complying the provisions of the 
VCAA was not provided to the veteran until January 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  




Background




Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Traumatic arthritis under Diagnostic Code 5010 will be rated 
on limitation of motion of affected parts, as arthritis, 
degenerative. Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

5250 Hip, ankylosis of:
Unfavorable, extremely unfavorable ankylosis, 
the foot not reaching ground, crutches necessitated. . . . . 
. . . . . . . . . . . . .90 percent 
Intermediate. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . 70 percent
Favorable in flexion at an angle between 20º and 40º and 
slight adduction or abduction. . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 60 percent
5251 Thigh, limitation of extension of:
Extension limited to 5º. . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 10 percent
5252 Thigh, limitation of flexion of:
Flexion limited to 10º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 40 percent 
Flexion limited to 20º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 30 percent 
Flexion limited to 30º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 20 percent 
Flexion limited to 45º. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 10 percent
5253 Thigh, impairment of:
Limitation of abduction of, motion lost beyond 10º. . . . . . 
. . . . . . . . . . . .20 percent 
Limitation of adduction of, cannot cross legs. . . . . . . . 
. . . . . . . . . . . . . . .10 percent 
Limitation of rotation of, cannot toe-out more than 15º, 
affected leg. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . 10 percent
5254 Hip, flail joint. . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . .80 percent
5255 Femur, impairment of:
Fracture of shaft or anatomical neck of:
With nonunion, with loose motion (spiral or oblique fracture) 
. . . . . . . . . 80 percent 
With nonunion, without loose motion, weightbearing preserved 
with aid of brace.. . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . .60 percent 
Fracture of surgical neck of, with false joint. . . . . . . . 
. . . . . . . . . . . . . . . .60 percent
Malunion of:
With marked knee or hip disability. . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . .30 percent 
With moderate knee or hip disability. . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 20 percent 
With slight knee or hip disability. . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . 10 percent


Analysis

A review of the record reveals that the veteran sustained 
multiple fractures of the left pelvis in an automobile 
accident. A review of the report of the most recent VA 
examination in March 2003, the transcript of the personal 
hearing conducted in September 2004, and additional medical 
treatment records and statements by the veteran indicate that 
current residuals of the inservice incident include weakness, 
stiffness, and a feeling of instability of the left hip and 
parathesia of the left posterior thigh. The veteran uses a 
cane for ambulation and has an antalgic gait. Clinical 
examination has demonstrated limitation of motion of the left 
hip with pain at the extremes of motion. Most significantly, 
she continues to have burning left anterior pelvic and left 
hip pain that radiates to the groin and the left lower 
extremity. This pain is said to worsen with prolonged walking 
and sitting and in cold weather. She takes pain medication on 
a regular basis. The veteran provided credible testimony 
concerning the effect her disability has had on her personal 
life and her ability to work at the personal hearing 
conducted in September 2004.

Taking into the extent and chronicity of the functional 
impairment attributable to the inservice fractures of the 
left pelvis, particularly pain, the Board finds that the 
residual disability is more appropriately contemplated by a 
60 percent evaluation under Diagnostic Code 5055. The benefit 
of the doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.45, 4.71a, Code 5055; 
DeLuca.

With respect to the question of an initial evaluation greater 
than 10 percent for post-traumatic arthritis with deformity 
of the left hemi-pelvis and radiation to left lower 
extremity, the evaluation of 60 percent assigned above takes 
into account the pain and limitation of motion of th left hip 
as residuals of the inservice injury. An increase in the 
rating provided for post-traumatic arthritis would result in 
I pyramiding, or rating certain manifestations of a 
disability more than once. See 38 C.F.R. § 4.14. Accordingly, 
the appeal as to this issue is denied. 38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Code 5010-5003.


ORDER

Entitlement to a rating of 60 percent for residuals of a 
fracture of the left pelvis is granted, subject to the law 
and regulations governing the payment of monetary benefits.



Entitlement to an initial rating greater than 10 percent for 
post-traumatic arthritis with deformity of the left hemi-
pelvis and radiation to the left lower extremity is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



